                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


ERIK LEE LAWSON,                             )
                                             )
       Plaintiff,                            )
                                             )
                                             )
VS.                                          )          No. 19-1129-JDT-cgc
                                             )
                                             )
CANDACE RUNIONS, ET AL.,                     )
                                             )
       Defendants.                           )


                      ORDER DISMISSING CASE,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       On October 25, 2019, the Court issued an order dismissing Plaintiff Erik Lee

Lawson’s pro se prisoner complaint and granting leave to file an amended complaint. (ECF

No. 7.) However, that order was returned undeliverable on November 13, 2019, marked

“return to sender” and “unable to forward.” (ECF No. 8.)

       The most basic responsibility of a litigant is to keep the Court apprised of his

whereabouts, but Lawson has failed to do so. He also has failed to file an amended

complaint. Therefore, this case is DISMISSED in its entirety, and judgment will be entered

in accordance with the October 25, 2019, order dismissing the complaint for failure to state

a claim. Lawson is assessed his first strike under § 1915(g). This strike shall take effect

when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).
      It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Lawson would not be taken in good faith.

Leave to appeal in forma pauperis is DENIED.

      The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                 s/ James D. Todd
                                                JAMES D. TODD
                                                UNITED STATES DISTRICT JUDGE




                                            2
